In an action to recover damages for personal injuries, defendant American Cystoscope Company appeals from so much of an order of the Supreme Court, Nassau County, entered February 22, 1979, as denied its motion for a protective order as to certain of plaintiffs’ interrogatories. Order reversed insofar as appealed from, with $50 costs and disbursements, and motion for a protective order vacating all interrogatories granted, without prejudice to the service of further interrogatories, if plaintiffs be so advised. The interrogatories submitted are unduly broad and call for such things as medical opinions from the appellant. "The burden of serving a proper demand is upon counsel, and not for the courts to correct a palpably bad one” (Itzkoff v Allstate Ins. Co., 59 AD2d 854). Under the circumstances, rather than prune the numerous improper questions, we have vacated the entire demand (see Sol Mor Novelty Co. v Northwestern Nat. Ins. Co., 60 AD2d 543; Woodmere Academy v Steinberg, 51 AD2d 514). This vacatur is without prejudice to plaintiffs’ propounding further interrogatories, if they be so advised (see Blotcher v Upjohn Co., 54 AD2d 851). Mollen, P. J., Titone, O’Connor, Cohalan and Margett, JJ., concur.